Citation Nr: 0706468	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  05-15 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1.  Entitlement to an effective date prior to October 30, 
2003, for service connection for chorio retinitis of the left 
eye.

2.  Entitlement to an initial rating beyond 10 percent for 
chorio retinitis of the left eye.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1957 to June 
1961.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The issue of entitlement to an initial rating beyond 10 
percent for chorio retinitis of the left eye is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.


FINDING OF FACT

The veteran's claim for service connection for chorio 
retinitis of the left eye was received by the RO on October 
30, 2003.


CONCLUSION OF LAW

The criteria for assignment of an earlier effective date 
prior to October 30, 2003 for the grant of entitlement to 
service connection for chorio retinitis of the left eye have 
not been met.  38 U.S.C.A. §§ 5101, 5110(b)(1) (West 2002); 
38 C.F.R. §§ 3.151, 3.400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

An August 2004 rating decision granted service connection for 
chorio retinitis of the left eye and assigned a 10 percent 
rating under Diagnostic Codes 6006-6079 effective from 
October 30, 2003.  The veteran contends that he is entitled 
to an effective date prior to October 30, 2003 for the grant 
of service connection for chorio retinitis of the left eye on 
the basis that he previously applied for service connection 
in 1963.


The effective date of an evaluation and award of compensation 
based on an original claim or a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  See 38 C.F.R. §  
3.400 (2006).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any veteran 
under laws administered by VA.  See 38 U.S.C.A. § 5101 (West 
2002); 38 C.F.R. § 3.151(a) (2006).  A claim, if defined 
broadly to include a formal or informal communication in 
writing, requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit under the 
laws administered by VA may be considered an informal claim 
provided it identifies, but not necessarily with specificity, 
the benefit sought. See 38 C.F.R. § 3.1(p), 3.155(a) (2006); 
Servello v. Derwinski 3 Vet.App. 196, 199 (1992).  In 
determining when a claim was received, the Board must review 
all communication in the claims file that may be construed as 
an application or claim.  See 38 U.S.C.A. § 7104(a) (West 
2002); Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Generally, for a claim for service connection, the effective 
date of an award will be (1) the day following separation 
from active service or the date entitlement arose if the 
claim is received within one year after separation from 
service or (2) the date of receipt of claim or date 
entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i) (2006).

Evidence of record shows that the veteran did not file a 
claim for service connection for chorio retinitis of the left 
eye within one year after his separation from active service.  
Evidence of record establishes that the RO received the 
veteran's initial claim of entitlement to service connection 
for a left eye disability on October 30, 2003.  There is no 
documentation in the record establishing that the veteran 
submitted a prior claim, formal or otherwise, for the left 
eye disability at any time prior to October 30, 2003.

The Board has considered the veteran's assertion that he 
applied for service connection for a left eye disorder in 
1963 and that he was medically examined by VA in connection 
with his alleged claim.  However, as mentioned above, the 
claims file is devoid of any such documentation.  The Board 
would also like to point out that when the veteran made his 
claim for service connection of the left eye which was 
received in October 2003, he specifically indicated that he 
had never filed a claim with VA before.  

The effective date for service connection based on an 
original claim is not based on the date the condition began 
and cannot be any earlier than the date of the receipt of the 
claim.  See Lalonde v. West, 12 Vet.App. 377, 382 (1999) 
(holding that "the effective date of an award of service 
connection is not based on the date of the earliest medical 
evidence demonstrating a causal connection, but on the date 
that the application upon which service connection was 
eventually awarded was filed with VA.").  The veteran did 
not submit any claim for VA benefits at any time before he 
filed the service connection claim on October 30, 2003, which 
was more than one year after his separation from active 
service.  The Board concludes that an effective date earlier 
than October 30, 2003, is not warranted in this case under VA 
regulations governing effective dates for awards based on an 
original claim for service connection.  See 38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2006).

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the veteran filed a notice of disagreement 
concerning the effective date of the award of service 
connection following the August 2004 rating decision.  The 
Board notes that VAOPGCPREC 8-2003 held that, if, in response 
to notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  

The RO did provide section 5103(a) notice to the veteran 
concerning his claim for service connection in December 2003, 
prior to the August 2004 rating decision granting service 
connection.  Although the claims folder was transferred to 
the Board in 2005, prior to the Court's decision in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim), and, therefore, the veteran was not specifically 
given notice of the elements of a claim for service 
connection that were discussed in Dingess, the veteran was 
provided with sufficient information concerning what would be 
required to prevail on his appeal for an earlier effective 
date, so that he was not prejudiced by the notice that he was 
given in this instance.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  VA met its duty to assist the veteran by obtaining 
any evidence that he identified as pertinent to his claim.  


ORDER

Entitlement to an effective date prior to October 30, 2006, 
for service connection for chorio retinitis of the left eye 
is denied.


REMAND

The veteran is service-connected for chorio retinitis of the 
left eye with a rating of ten (10) percent.  See 38 C.F.R. 
§ 4.97, Diagnostic Codes (DC) 6006-6079.  

In the veteran's substantive appeal, received in May 2005, he 
noted that he had recently been examined by his 
ophthalmologist (Dr. Galanis) for left eye symptomatology on 
April 28, 2005 and indicated that he would like to have these 
records requested and considered in making a decision on his 
appeal.  Moreover, he indicated that his ophthalmologist had 
said that his vision had worsened.  

Upon a review of the claims file, the Board finds that these 
records have not been requested.  Under the circumstances, 
the Board finds that the case should be remanded for these 
records and any other medical records which have been created 
by this physician during the above mentioned period until the 
present time which pertain to the veteran's service connected 
left eye disability. Once obtained, these records should 
thereafter be made a part of the claims file.  The only 
record from Dr. Galanis in the claims folder is one dated in 
November 2003.

Moreover, as the veteran reported that his disability had 
worsened, another examination should be performed.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997) (when appellant 
complained of increased hearing loss two years after his last 
audiology examination, VA should have scheduled another 
examination). 

Accordingly, the case is REMANDED for the following action:

1.  Send a notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that meets the requirements 
outlined in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).   

2.  Obtain records of examination and 
treatment since November 2003 from Dr. 
Galanis.  

3.  Schedule the veteran for an eye 
examination to determine the current 
nature and extent of his service-
connected left eye disability.  The 
claims folder should be made available to 
the examiner.  

4.  Thereafter, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted, the veteran and his 
representative should be provided a SSOC 
on the issue and afforded the appropriate 
opportunity to respond.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


